        Case 1:17-cv-01216-ABJ Document 64 Filed 10/18/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.

                   Plaintiffs,

v.                                         Civil Action No. 17-1216 (ABJ)

DISTRICT OF COLUMBIA, et al.

                   Defendants.


                           NOTICE OF APPEARANCE

      The Clerk shall please enter the appearance of Assistant Attorney General

Micah Bluming on behalf of defendants District of Columbia, Peter Newsham, Keith

Deville, Lamar Greene, Robert Alder, Jeffery Carroll, Paul Nielpling, Michael

Whiteside, Sean Hill, Anthony Alioto, Michael Murphy, Michael Howden, Gregory

Rock, Daniel Thau, Melvin Washington, Dennis Baldwin, Courtney Flash, Timothy

Steffes, Leonard Roccato, Bruce Baskerville, Diane Brooks, Phokham Vongkeo,

Ferney Dennis, Kenneth Parker, Sequita Williams, Joseph Masci, Aulio Angulo,

Donald Bogardus, and Harvy Hinostrozain the above-captioned matter.

Dated: October 18, 2019.         Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 FERNANDO AMARILLAS
                                 Chief, Equity Section
Case 1:17-cv-01216-ABJ Document 64 Filed 10/18/19 Page 2 of 2



                     /s/ Micah Bluming
                     MICAH BLUMING [1618961]
                     Assistant Attorney General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-7272
                     (202) 730-1833 (fax)
                     micah.bluming@dc.gov




                             2
